DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 5/4/22 has been accepted and entered. Accordingly, claims 1, 5, 8, 12, 15 and 19 are amended and claims 2, 9 and 16 are canceled. 

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112 have been withdrawn as a result of the claim amendments. However, due to the claim amendments, an additional rejection under 112(b) is issued below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the metes and bounds of what is and is not required in the limitation “setting the physical lane boundary line of the first lane as "do not cross," such that, while the physical lane boundary line is set to "do not cross," the ADV does not navigate, even partially, back into the first lane” as recited in claims 1, 8 and 15 is unclear and indefinite. For example, “setting the physical lane boundary line of the first lane as "do not cross," is unclear because it is unknown what is required by placing the limitation do not cross within quotation marks. For example, it is unclear if the text of the label in the boundary setting program is literally required to include the exact text “do not cross” since quotation marks are added. However, the specification appears to indicate this is merely a functional designation within the computer program that prevents the vehicle from crossing the boundary line, i.e., blacklisted. See spec. ¶¶ 14 (“first lane is added to a black list . . . lanes the ADV is not permitted to drive in . . . boundary lines of the first lane can be marked “do not cross” so that the ADV does not navigate, even partially back into the first lane”; 52 “because planning module 305 has black listed lane 1 and the right boundary of lane 1 (reference 510) has been marked as "do not cross."”; 58 “set one or more lane boundaries of the first lane to "do not cross" status to indicate that the ADV is not to navigate across the one or more boundaries of the first lane”). In addition, in the arguments, Applicant indicates FIG. 5B depicts setting the boundary line as “do not cross” and FIG. 5B does not show the text “do not cross”, but rather merely depicts “lane 1 closed”. Furthermore, the specification does not indicate that the actual text “do not cross” is used in any particular way, i.e., displayed on a screen, or interpreted by a natural language program within the vehicle software. Accordingly, the limitation, under a broadest reasonable interpretation, is interpreted as not requiring the literal exact text “do not cross”, but rather as any indication in the computer program that a boundary is indicated as an area that should not be entered by the vehicle. It is recommended to amend the claim language to remove the quotation marks to avoid confusion as to this point. The claims depending from the independent claims are rejected on the basis of their dependency. In addition, claims 5, 12 and 19 are rejected for the same reasons for reciting “setting the physical lane boundary line of the first lane as "ok to cross", indicating that the ADV may navigate across the physical lane boundary line”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0383138 to Ma et al. (Ma)
With respect to claims 1, 8 and 15 Ma discloses a method of navigating an autonomous driving vehicle (ADV) (¶9 “provide guidance to an autonomous vehicle that has navigated into a region comprising at least one (partially or fully) closed lane”) on a multi-lane roadway (¶ 13 “number of lanes of the roadway or a side thereof, a speed at which the autonomous vehicle is moving, a number of open lanes, a number of closed lanes”; ¶23 “e.g., an identification of a lane of one or more lanes of the roadway”; ¶ 55 “determine that all available lanes ( e.g., lanes associated with a same direction of travel as the vehicle); multiple lanes depicted in roadway 204, FIG. 2A), comprising: 
detecting a physical lane boundary line of the first lane; 
(¶¶ 11-14 “the autonomous vehicle may determine a region of interest (ROI) (e.g. a bounding box and/or instance segmentation) associated with a portion of the image that is associated with the object . . . object detection may indicate a location of the object within the environment surrounding the autonomous vehicle . . . a shape . . . a boundary . . . and/or a lane . . . e.g., current lane . . . adjacent lane . . . any other suitable indication identifying a particular lane . . . determine a tangent associated with a curvature of the . . . lane . . . width of the lane . . . object detections . . . a lane extent (e.g., lane edge . . . lane marking”; ¶ 15 “identification of a lane”; 37-38; 80 “an object detection, the object detection being associated with a lane of a roadway”; 86 “object detection and at least one of . . . a width of a lane”; claim 15 “determining, based at least in part on the sensor data, a drivable surface on which the vehicle is travelling comprising at least a lane”; 56 “detecting the double line 314”; 38 “object detections (dilated or not) associated with a lane . . . operation 212 . . . distance between the broken lane markings . . . distance . . . to an extent of the lane”; 57 “identify an open lane according to the techniques discussed above and according to traditional lane markings”)
adding a first lane in the multi-lane roadway, which the ADV is driving in, to a navigation black list that indicates lanes in which the ADV is not permitted to drive, in response to detecting a temporary traffic control device (TTCD) indicating that the ADV is not permitted to drive in the first lane; 
(object detection 206, lane states 224, closed lane status, determine a closed status indicating the lane is closed, 222, FIG. 2A; objects are temporary, i.e., ¶10 “objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)
(¶ 56 “the autonomous vehicle 102 has already determined that the right traditional lane 308 is closed (e.g., the autonomous vehicle may have stored and/or maintained a closed status in association with the right traditional lane 308) based at least in part on a collection of safety objects in the roadway ( e.g., unlabeled due to their number and represented as circles)”) 
rerouting the ADV in view of the navigation black list, such that the ADV is rerouted to a second lane in the multi-lane roadway that the ADV is permitted to drive in and navigating the ADV to the second lane.  
(¶ 15 “if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”)
(FIG. 1, traffic cones 120, autonomous vehicle 102, current lane 122, trajectory 136 changes lanes based on traffic cones 120 causing a blacklisted or closed lane detection 134 in current lane)
(¶ 31 “planner 112 may use the perception data, including the lane closed/open states discussed herein, to determine one or more trajectories to control the autonomous vehicle 102 to traverse a path or route and/or otherwise control operation of the autonomous vehicle 102 . . . determine a route for the autonomous vehicle 102 from a first location . . . based at least in part on the lane states 130 (which may be associated with the map 116 and/or state tracker 118) to traverse the route (e.g., in order to avoid any of the detected objects and/or to avoid operating in a closed lane) . . . FIG. 1 depicts an example of such a trajectory 136, represented as an arrow indicating a heading, velocity, and/or acceleration, although the trajectory itself . . . merge into an adjacent lane 124”); and 
setting the physical lane boundary line of the first lane as "do not cross," (i.e., “closed lane status”, wherein the lane is defined by the physical lane boundary lines and the closed lane status controls the vehicle to avoid the entire lane, i.e., ¶¶ 10 “avoid driving in the closed lane”; 15 “detect that a lane is closed (unavailable for operation thereon)”; 31 “traverse the route (e.g., in order to avoid . . . operating in a closed lane)”; see also FIG. 1 where entire lane as bounded by the physical boundary line is shaded as either open lane status or closed lane status, similarly shown in FIG. 2A, 2C, 2E)
 such that, while physical lane boundary line is set to "do not cross," the ADV does not navigate, even partially, back into the first lane. 
(¶¶ 10 “avoid driving in the closed lane”; 15 “setting a status to indicate that the analyzed lane is closed . . . if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”; 19 “autonomous vehicle 102 that may be configured to detect that a lane is closed (unavailable for operation thereon) or open (available for operation thereon) . . . an autonomous vehicle configured to operate according to a Level 5”; 31 “The planner 112 may use the perception data, including the lane closed/open states . . . traverse the route (e.g., in order to avoid . . . operating in a closed lane); 40 “determining a closed status indicating that the lane is closed . . . any method of setting and/or saving a state in association with the analyzed lane . . . identify the lane as being closed” 45 “operation 236 may ensure that a lane continues to be identified as closed as long as safety object(s) are detected within the lane”).
It is important to note that avoiding a closed lane as taught by Ma sets the physical lane boundary line to “do not cross” since Ma teaches the entire closed lane is avoided (¶¶ 10, 15, 19, 31) and a lane in Ma is disclosed as being bounded by physical lane markings (i.e., ¶¶ 56-57 “two traditional lanes (left traditional lane 306 and right traditional lane 308), as demarcated according to the hashed lane markers and bounded by the double (yellow) line 310 and a roadway extent 312 . . . the autonomous vehicle 102 has already determined that the right traditional lane 308 is closed (e.g., the autonomous vehicle may have stored and/or maintained a closed status in association with the right traditional lane 308) . . . determine that the left traditional lane 306 is closed . . . lane 314 associated with the (opposite) direction of traffic 302 is unavailable since the direction of traffic 302 is opposite direction of traffic 304 with which the autonomous vehicle 102 is associated and/or because of detecting the double line 314 . . . identify an open lane according to the techniques discussed above and according to traditional lane markings” wherein a driving path that does not use traditional lane markings as lane boundary lines is used “if no such lane [lane bounded by traditional lane markings] exists”)


With respect to claims 3, 10 and 17 Ma discloses the TTCD comprises at least one of a traffic cone or a transitional arrow indication that the first lane is closed to vehicles, ahead.  
(¶10 “detect safety objects and/or signage indicating closure of a lane and to avoid driving in the closed lane . . . objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)

	With respect to claims 4, 11 and 18 Ma discloses the TTCD comprises a sign indicating that the first lane is closed ahead.  
(¶10 “detect safety objects and/or signage indicating closure of a lane and to avoid driving in the closed lane . . . objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)

	With respect to claims 5, 12 and 19 Ma discloses
monitoring for additional TTCDs ahead of the ADV; and 
in response to determining that there are no TTCDs in the first lane for a predetermined distance ahead of current position of the ADV, deleting the first lane from the navigation black list and setting the physical lane boundary line of the first lane as “ok to cross”, indicating that the ADV may navigate across the physical boundary line  
(FIG. 2D, vehicle passing previous closed first lane, removing from navigation blacklist in step 238 “REPLACE THE FIRST STATUS WITH A SECOND STATUS IND!CATING THAT THE LANE IS OPEN”)
(232, Fig. 2D “DETERMINE THAT SENSOR DATA INDICATES AN ABSENCE OF SAFETY OBJECT ASSOCIATED WITH THE LANE FOR A . . . DISTANCE THAT MEETS OR EXCEEDS A THRESHOLD . . . DISTANCE).
(FIG. 2D, shown below, step 238 “replace the first status [lane closed, lower right] with a second status indicating that the lane is open”) 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	(¶¶ 16 “the autonomous vehicle may revert the state from a closed lane state to an open lane state based at least in part on detecting an affirmative indication that that the lane has re-opened”; 43-46 “object detection . . . traffic cone . . . operation 236 may ensure that a lane continues to be identified as closed as long as safety object(s) are detected within the lane . . . the status associated with a closed lane may thereby be set to an open lane status shortly after an autonomous vehicle clears a last traffic cone, as depicted in FIG. 2D.”).
With respect to claims 6,13 and 20 Ma discloses requesting a rerouting of the ADV and navigating the ADV in accordance with the requested rerouting.  
(¶ 15 “if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”)
(FIG. 1, traffic cones 120, autonomous vehicle 102, current lane 122, trajectory 136 changes lanes based on traffic cones 120 causing a blacklisted or closed lane detection 134 in current lane)
(¶ 31 “planner 112 may use the perception data, including the lane closed/open states discussed herein, to determine one or more trajectories to control the autonomous vehicle 102 to traverse a path or route and/or otherwise control operation of the autonomous vehicle 102 . . . determine a route for the autonomous vehicle 102 from a first location . . . based at least in part on the lane states 130 (which may be associated with the map 116 and/or state tracker 118) to traverse the route (e.g., in order to avoid any of the detected objects and/or to avoid operating in a closed lane) . . . FIG. 1 depicts an example of such a trajectory 136, represented as an arrow indicating a heading, velocity, and/or acceleration, although the trajectory itself . . . merge into an adjacent lane 124”)

With respect to claims 7, 14 and 21 Ma discloses the predetermined distance is based upon at least one of:
 a speed of the ADV or 
forward perception distance limit of a perception module of the ADV having one or more sensors.  
(¶¶ 14, 15 “distance threshold may be based at least in part on a speed of the autonomous vehicle, a width of the lane, a width of the roadway, a classification associated with one or more object detections”). 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
With respect to the 112(b) rejection, the rejection in the non-final office action has been withdrawn as a result of the amendment. 
With respect to the 35 USC § 102 rejected as anticipated by Ma, Applicant argues Ma fails to disclose or suggest “setting the physical lane boundary line of the first lane as "do not cross," such that, while physical lane boundary line is set to "do not cross," the ADV does not navigate, even partially, back into the first lane. Applicant asserts that this is because Ma only discloses that a “closed lane status” is only related to objects rather than physical lane boundary lines and accordingly, Ma provides “no recognition or discussion of settings for physical lane boundary line.” (Amend. 9-10). However, in the newly reformulated rejection necessitated by amendment, Ma explicitly teaches that a closed lane status applies to the entire lane width bounded by physical lane boundary lines. 
For example, as noted above in the rejection, Ma teaches:
setting the physical lane boundary line of the first lane as "do not cross," (i.e., “closed lane status”, wherein the lane is defined by the physical lane boundary lines and the closed lane status controls the vehicle to avoid the entire lane, i.e., ¶¶ 10 “avoid driving in the closed lane”; 15 “detect that a lane is closed (unavailable for operation thereon)”; 31 “traverse the route (e.g., in order to avoid . . . operating in a closed lane)”; see also FIG. 1 where entire lane as bounded by the physical boundary line is shaded as either open lane status or closed lane status, similarly shown in FIG. 2A, 2C, 2E) such that, while physical lane boundary line is set to "do not cross," the ADV does not navigate, even partially, back into the first lane. 
(¶¶ 10 “avoid driving in the closed lane”; 15 “setting a status to indicate that the analyzed lane is closed . . . if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”; 19 “autonomous vehicle 102 that may be configured to detect that a lane is closed (unavailable for operation thereon) or open (available for operation thereon) . . . an autonomous vehicle configured to operate according to a Level 5”; 31 “The planner 112 may use the perception data, including the lane closed/open states . . . traverse the route (e.g., in order to avoid . . . operating in a closed lane); 40 “determining a closed status indicating that the lane is closed . . . any method of setting and/or saving a state in association with the analyzed lane . . . identify the lane as being closed” 45 “operation 236 may ensure that a lane continues to be identified as closed as long as safety object(s) are detected within the lane”).
It is important to note that avoiding a closed lane as taught by Ma sets the physical lane boundary line to “do not cross” since Ma teaches the entire closed lane is avoided (¶¶ 10, 15, 19, 31) and a lane in Ma is disclosed as being bounded by physical lane markings (i.e., ¶¶ 56-57 “two traditional lanes (left traditional lane 306 and right traditional lane 308), as demarcated according to the hashed lane markers and bounded by the double (yellow) line 310 and a roadway extent 312 . . . the autonomous vehicle 102 has already determined that the right traditional lane 308 is closed (e.g., the autonomous vehicle may have stored and/or maintained a closed status in association with the right traditional lane 308) . . . determine that the left traditional lane 306 is closed . . . lane 314 associated with the (opposite) direction of traffic 302 is unavailable since the direction of traffic 302 is opposite direction of traffic 304 with which the autonomous vehicle 102 is associated and/or because of detecting the double line 314 . . . identify an open lane according to the techniques discussed above and according to traditional lane markings” wherein a driving path that does not use traditional lane markings as lane boundary lines is used “if no such lane [lane bounded by traditional lane markings] exists”). Accordingly, Applicants arguments as to this point are unpersuasive. 
Applicant further argues (Amend. 10-11) that one figure of Ma, FIG. 4 fails to teach “while the physical lane boundary line is set to 'do not cross,' the ADV does not navigate, even partially, back into the first lane” because FIG. 4 of Ma depicts an alternate shape that does not follow lane line boundaries. However, FIG. 4 of Ma was not cited in the office action, and is merely an uncited alternative embodiment. 
Accordingly, Applicants assertion that “Ma does not disclose or suggest "setting the physical lane boundary line of the first lane as 'do not cross,' such that, while the physical lane boundary line is set to 'do not cross,' the ADV does not navigate, even partially, back into the first lane," as recited in amended claim 1” fails to address the citations of the office action. 
In addition, simply because one drawing does not teach a claim limitation, this does not mean that no other portions of the reference also fail to disclose the limitation (i.e., “Thus, Ma does not disclose”). The portions of Ma that disclose or suggest the newly added claim limitations are provided above in the newly formulated rejection above. Accordingly, Applicants arguments as to this point are unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667